Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the  first inventor to file provisions of the AIA . 
2.	The Office Action is in response to communication filed on 02/09/2022.      

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17169648 filed on 02/08/2021.
Priority #			 Filling Data			 Country
KR10-2020-0064597		05/28/2020			  KR


4.					Response to Arguments
	Applicant’s arguments filed on 02/09/2022, pages 8-16 have been fully considered.
	
Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1).	 the applicant argued that the prior art (Michiguchi et al.  (US 20140218531)    and in view of ARITA et al. (US 20160086322)) does not teach the limitations of:
“transform[ing] the third image based on the disparity information” as recited by independent claims 1, 13, since “an electronic search of Arita’s publication fails to reveal a disclosure of a third image. And because Arita fails to disclose a third image, it follows that  Arita cannot disclose transforming such nonexistent third image based on disparity information putatively acquired from first and second images”. (remark, page 8-10).  
Examiner’s response:
Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination Michiguchi et al.  (US 20140218531)    and in view of ARITA et al. (US 20160086322) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	First, the combination of Michiguchi and ARITA discloses that transform[ing] the third image based on the disparity information. For example ARITA discloses that in fig. 11(c); paragraph 0060-0062, “…the disparity value has a relation relative to a distance from a photographing position, and the disparity value increases as the distance is short, the disparity value decreases as the distance is long, and it becomes 0 at infinity.  Therefore, the disparity value is able to be handled with as distance information…acquired distance information in each of the measurement regions is output to the corresponding first three-dimensional measurement region acquisition unit 115 or the second three-dimensional measurement region acquisition unit 116…since a center of the reference image is set as an origin, an origin of the aforementioned three-dimensional coordinates is an optical center of the first imaging unit 101a”; it is noticed that although fig. 11(c) does not show a third image, the third image still exist since when camera position changes, the images also changed; as shown in fig. 5 and fig. 6; in fig. 5, (a) and (c) are two images when camera is in one position; and in fig. 6, (a) and (b) are two new images when camera is in another position and, for example, fig. 6, (b) can be interpreted as a third image and fig. 11 does shows that a third image is transformed based on the disparity information; as suggested in paragraph 0029, as: “ when an output is performed after adjusting the disparity value of the images a and b in order to adjust stereoscopic effect of a stereoscopic image, the image processing unit 102 outputs the image data to the measurement unit 106” and paragraph 0084, as: “FIG. 6(b) illustrates an image photographed by moving frontward from the photographing position of FIG. 5(a), in which the measurement point P1L and the measurement point P1R are a point at the same portion of an object. Here, when a three-dimensional position is computed from images having disparity, accuracy of a distance from the image capturing device to a target affects measurement accuracy… By using a plurality of images for which a condition of a baseline length of the image capturing device and a distance to the image capturing device is changed, the distance resolution is able to be improved … accuracy is able to be enhanced as long as a plurality of images, for which a condition of a baseline length and a distance to a target is changed …a measurement portion is able to be detected, measurement points for the same portion are able to be extracted in images of a plurality of frames …“ fig. 11(a)-(d), is based on a plurality of images, not just two images and a third image is transformed based on the disparity. To make it clear, let’s take a look of fig. 5 and fig. 6; in which, a third image in fig. 6 (b) is captured and transformed based on the disparity information from fig. 5 (a) and (c), the first and second image. The transform can be any kind of form of transformation, for example, enhancement; paragraph 0036 disclosed that “ there is an effect that accuracy of detecting a desired edge is enhanced. A plurality of edges are usually detected in an image, but by performing selection by tracing an edge, a direction of an edge which is intended to be selected by the user is able to be judged”.
	2)	The applicant also argued that there is no motivation to combine since “Arita appears to disclose, in the material cited by the Office, computing three-dimensional position information from a disparity value acquired from the same object within two images and then applying such three-dimensional position information to one of the two images so as to more accurately reflect the spatial relationships of objects within the image (i.e., image 1, among image | and image 2) (see Arita {[0064]). But computing such three-dimensional positional information based on disparity information acquired from two images and applying the computed three-dimensional positional information to one of the two images does not create a motivation to transform a third image, which is neither of the two images, based on the disparity information” (Remark, 10-12). 
Examiner’s response:
	Examiner do not agree.
	As explained in 1), the combination of Michiguchi and ARITA discloses that transform[ing] the third image based on the disparity information. The motivation of combination is that computing the disparity value as a reference such that accuracy is able to be enhanced (paragraph 0065, 0084).
	Therefore, the combination of Michiguchi and ARITA discloses that transform[ing] the third image based on the disparity information as recited by independent claims 1, 13.

	3).	the applicant argued that the prior art (Michiguchi et al.  (US 20140218531)    and in view of and in view of Paluri (US 20190197667)) does not teach the limitations of:
“transform the second color image based on the first color image and the depth image” as recited by independent claim 11, since “either of items (1) and (2) disclosed by Paluri and identified in the preceding paragraph is the same as Applicants’ recited subject matter of “transform[ing] the second color image based on the first color image and the depth image [corresponding to the first color image].” More specifically, Paluri’s disclosure within item (1) does not transform anything based on both a color image and a depth image corresponding to the color image, as does Applicants’ claimed subject matter. And Paluri’s disclosure within item (2) does not transform a second color image or do so based on both a first color image and a depth image corresponding to the first color image, as does Applicants’ claimed subject matter.”. (remark, page 12-13).  
Examiner’s response:
Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination Michiguchi et al.  (US 20140218531)    and in view of Paluri (US 20190197667)teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	The combination of Michiguchi and Paluri (US 20190197667) discloses that transform the second color image based on the first color image and the depth image. For example, Paluri discloses that in fig. 1. In fig. 1, transformation module 125 transform the second color image based on the first color image and the depth image, as suggested in paragraph 0029-0030, as: “… The transformation module 125 accounts for the different positions of the color sensors 110, the depth sensor 115, and the scene mapping device 120 in the system 100 that lead to different offsets in the data captured by each respective sensor. For example, the color sensors 110, the depth sensor 115, and the scene mapping device 120 may be positioned at different locations relative to one another. Therefore, color images captured by the color sensors 110, depth images captured by the depth sensor 115, and data captured by the scene mapping device 120 may each be offset relative to one another due to the respective positions of each device/sensor… to account for the offset due to the respective positions of each device/sensor, the transformation module 125 may apply a transformation to images captured by the color sensor 110 and to the images captured by the depth sensor 115…”; the second color image is also based on the first color image, since color sensor captures a plurality of images, not just one; as also suggested in paragraph 0032, as: “Each transformation may consider the effects of various components in the system 100 that may affect the captured images provided to the computing device 150. For example, as described above, the color sensors 110 may be configured with filters (e.g., narrow bandpass filters) that filter particular wavelengths of light. As such, the transformation can take into consideration any effects and/or aberrations in the images captured by the color sensors 110 that arise due to the components of the system 100…”; which means, the transform take the difference between first image and second image into consideration, i.e., the transform of the second color image is based on the first color image.
	Therefore, the combination of Michiguchi and ARITA discloses that transform[ing] the third image based on the disparity information as recited by independent claim 11.

4) The applicant believed that dependent claims 2 and 14 are allowable due to that the prior art (Michiguchi et al.  (US 20140218531)    and in view of ARITA et al. (US 20160086322)) does not teach the limitations of:
“extract[ing] a target area from the first image or the second image ... [and] merging the target area with the third image.” recited in dependent claims 2 and 14 Since “Arita discloses applying a mathematical algorithm to determine a distance between two points within three-dimensional coordinate imagery. But determining a distance between two points based on a mathematical algorithm is not the same as Applicants’ recited subject matter of merging a target area extracted from a first image or a second image with a third image” (remark, page 14-15).  
	Examiner’s response:
Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination Michiguchi et al.  (US 20140218531)    and in view of ARITA et al. (US 20160086322) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
 	The combination of Michiguchi and ARITA discloses that “extract[ing] a target area from the first image or the second image ... [and] merging the target area with the third image.” For example, ARITA discloses that in fig. 5/fig. 4 and suggested in paragraph 0075, “… By execution with the coordinates of the point B at a plurality of coordinates in the second measurement region, which are input, distances between the first measurement point and the respective points in the second measurement region are obtained, so that three-dimensional coordinates B which have a shortest distance L among them is set as a second measurement point.  The computed distance is output to the display unit 104 and the distance and 
the measurement point are displayed”.  In fig. 5(a), a first image is captured and fig. 5(c)  a second image is captured;  a target area 501L is extracted from both image, as shown in fig. 5(b); it merged with a third image, which could be image in fig. 6(a), since 501L is also shown in fig. 6(a); the computation of distance including extract[ing] a target area from the first image or the second image ... [and] merging the target area with the third image. Michiguchi also discloses the merge concept in fig. 7 and paragraph 0056, “Image 21 of a host vehicle is superimposed on the center of bird's-eye view image 40a”.
	Therefore, combination of Michiguchi and ARITA discloses that “extract[ing] a target area from the first image or the second image ... [and] merging the target area with the third image.” recited in dependent claims 2 and 14.

5) The applicant believed that dependent claim 12  is allowable due to that the prior art (Michiguchi et al.  (US 20140218531)    and in view of Paluri (US 20190197667)) does not teach the limitations of:
“extract[ing] a target area from the first color image based on the depth image.” recited in dependent claim 12 since “Paluri’s disclosure of extracting features from each of color images and depth images is not the same as Applicants’ recited subject matter of “extract[ing] a target area from the first color image based on the depth image.” They are not the same because extracting something from a depth image is not the same as extracting the thing from a color image based on the depth image” (remark, page 15).  
Examiner’s response:
Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination Michiguchi et al.  (US 20140218531)    and in view of Paluri (US 20190197667) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
 	The combination of Michiguchi and Paluri discloses that “extract[ing] a target area from the first color image based on the depth image.” For example, Paluri discloses that in fig. 1 and suggested in paragraph 0033, “… the feature extraction module 130 extracts features from color images captured by the color sensors 110 and low resolution depth images captured by the depth sensor 115”.  In more details, Paluri discloses that in paragraph 0033, as: “the features extracted by the feature extraction module 130 can include points, edges, surfaces, or objects identified in each image… The extracted features may also include a specific color, intensity of a color, shapes, textures, texts within the images… During the training phase, the feature extraction module 130 can provide a feature vector for each image (e.g., each color image and each depth image) to the model training module 145 to be provided as inputs to train a machine learning model…”; the extract[ing] a target area from the first color image is based on depth image, since the target area is also identified by the depth image and it is used to train the machine learning model together.
	Therefore, combination of Michiguchi and Paluri discloses that “extract[ing] a target area from the first color image based on the depth image.”  recited in dependent claim 12.

	Therefore, the 103 rejection maintained.

 				
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

6.	Claims 1 -10, 13-20, are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi et al.  (US 20140218531)    and in view of ARITA et al. (US 20160086322).   

	Regarding claim 1, Michiguchi teaches an electronic device (fig. 10) comprising: 
	a first image sensor configured to output a first image produced by photographing a first photographing area (fig. 2, component 7a; paragraph 0037, … first imaging section 7 includes front camera 7a, right camera 7b, left camera 7c, and rear camera 7d); 
	a second image sensor(fig. 2, component 14)  configured to output a second image produced by photographing a second photographing area that overlaps the first photographing area (as shown in fig. 2, 14 and 7a photographing area overlap; paragraph 0037, …second imaging section 14 is mounted to the left front corner of the host vehicle);
	a third image sensor configured to output a third image produced by photographing a third photographing area (fig. 2, component 7b); 
	and a processor (fig. 10, component 3, image processing section) configured to perform object detection on an object included in an image (fig. 5 shows the object).
	It is noticed that Michiguchi does not disclose explicitly generate disparity information indicating a separation degree of a feature point of the first image and the second image, transform the third image based on the disparity information, and perform the object detection on the transformed third image.
	ARITA disclose of generate disparity information indicating a separation degree of a feature point of the first image and the second image (paragraph 0055, …positions of feature points of the same object are detected in two images by degree of similarity in a unit of a block and a shifting amount therebetween …disparity amount… is detected), 
	transform the third image based on the disparity information (fig. 11(c); paragraph 0060-0062, …the disparity value has a relation relative to a distance from a photographing position, and the disparity value increases as the distance is short, the disparity value decreases as the distance is long, and it becomes 0 at infinity.  Therefore, the disparity value is able to be handled with as distance information…acquired distance information in each of the measurement regions is output to the corresponding first three-dimensional measurement region acquisition unit 115 or the second three-dimensional measurement region acquisition unit 116…since a center of the reference image is set as an origin, an origin of the aforementioned three-dimensional coordinates is an optical center of the first imaging unit 101a), and perform the object detection on the transformed third image (as shown in fig. 11, object 0; it is noticed that although fig. 11(c) does not show a third image, the third image still exist since when camera position changes, the images also changed; as shown in fig. 5 and fig. 6; in fig. 5, (a) and (c) are two images when camera is in one position; and in fig. 6, (a) and (b) are two new images when camera is in another position and, for example, fig. 6, (b) can be interpreted as a third image and fig. 11 does shows that a third image is transformed based on the disparity information; as suggested in paragraph 0029, as: “ when an output is performed after adjusting the disparity value of the images a and b in order to adjust stereoscopic effect of a stereoscopic image, the image processing unit 102 outputs the image data to the measurement unit 106” and paragraph 0084, as: “FIG. 6(b) illustrates an image photographed by moving frontward from the photographing position of FIG. 5(a), in which the measurement point P1L and the measurement point P1R are a point at the same portion of an object. Here, when a three-dimensional position is computed from images having disparity, accuracy of a distance from the image capturing device to a target affects measurement accuracy… By using a plurality of images for which a condition of a baseline length of the image capturing device and a distance to the image capturing device is changed, the distance resolution is able to be improved … accuracy is able to be enhanced as long as a plurality of images, for which a condition of a baseline length and a distance to a target is changed …a measurement portion is able to be detected, measurement points for the same portion are able to be extracted in images of a plurality of frames …“ fig. 11(a)-(d), is based on a plurality of images, not just two images and a third image is transformed based on the disparity. To make it clear, let’s take a look of fig. 5 and fig. 6; in which, a third image in fig. 6 (b) is captured and transformed based on the disparity information from fig. 5 (a) and (c), the first and second image. The transform can be any kind of form of transformation, for example, enhancement; paragraph 0036 disclosed that “ there is an effect that accuracy of detecting a desired edge is enhanced. A plurality of edges are usually detected in an image, but by performing selection by tracing an edge, a direction of an edge which is intended to be selected by the user is able to be judged”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generate disparity information indicating a separation degree of a feature point of the first image and the second image, transform the third image based on the disparity information, and perform the object detection on the transformed third image as taught by ARITA as a modification to the electronic device of Michiguchi for the benefit of computing the disparity value as a reference such that accuracy is able to be enhanced (paragraph 0065, 0084).

	Regarding claim 13, Michiguchi teaches an operation method (fig. 6) of an electronic device (fig. 10) the operation method comprising: 
	obtaining a first image produced by photographing a first photographing area (fig. 2, component 7a; paragraph 0037, … first imaging section 7 includes front camera 7a, right camera 7b, left camera 7c, and rear camera 7d); 
	obtaining a second image produced by photographing a second photographing area that overlaps the first photographing area (as shown in fig. 2, 14 and 7a photographing area overlap; paragraph 0037, …second imaging section 14 is mounted to the left front corner of the host vehicle);
	obtaining a third image produced by photographing a third photographing area (fig. 2, component 7b); 
	performing object detection on the third image (fig. 5 shows the object).
	It is noticed that Michiguchi does not disclose explicitly generate disparity information indicating a separation degree of a feature point of the first image and the second image, transform the third image based on the disparity information, and perform the object detection on the transformed third image.
	ARITA disclose of generate disparity information indicating a separation degree of a feature point of the first image and the second image (paragraph 0055, …positions of feature points of the same object are detected in two images by degree of similarity in a unit of a block and a shifting amount therebetween …disparity amount… is detected), 
	transform the third image based on the disparity information (fig. 11(c); paragraph 0060-0062, …the disparity value has a relation relative to a distance from a photographing position, and the disparity value increases as the distance is short, the disparity value decreases as the distance is long, and it becomes 0 at infinity.  Therefore, the disparity value is able to be handled with as distance information…acquired distance information in each of the measurement regions is output to the corresponding first three-dimensional measurement region acquisition unit 115 or the second three-dimensional measurement region acquisition unit 116…since a center of the reference image is set as an origin, an origin of the aforementioned three-dimensional coordinates is an optical center of the first imaging unit 101a), and perform the object detection on the transformed third image (as shown in fig. 11, object 0; it is noticed that although fig. 11(c) does not show a third image, the third image still exist since when camera position changes, the images also changed; as shown in fig. 5 and fig. 6; in fig. 5, (a) and (c) are two images when camera is in one position; and in fig. 6, (a) and (b) are two new images when camera is in another position and, for example, fig. 6, (b) can be interpreted as a third image and fig. 11 does shows that a third image is transformed based on the disparity information; as suggested in paragraph 0029, as: “ when an output is performed after adjusting the disparity value of the images a and b in order to adjust stereoscopic effect of a stereoscopic image, the image processing unit 102 outputs the image data to the measurement unit 106” and paragraph 0084, as: “FIG. 6(b) illustrates an image photographed by moving frontward from the photographing position of FIG. 5(a), in which the measurement point P1L and the measurement point P1R are a point at the same portion of an object. Here, when a three-dimensional position is computed from images having disparity, accuracy of a distance from the image capturing device to a target affects measurement accuracy… By using a plurality of images for which a condition of a baseline length of the image capturing device and a distance to the image capturing device is changed, the distance resolution is able to be improved … accuracy is able to be enhanced as long as a plurality of images, for which a condition of a baseline length and a distance to a target is changed …a measurement portion is able to be detected, measurement points for the same portion are able to be extracted in images of a plurality of frames …“ fig. 11(a)-(d), is based on a plurality of images, not just two images and a third image is transformed based on the disparity. To make it clear, let’s take a look of fig. 5 and fig. 6; in which, a third image in fig. 6 (b) is captured and transformed based on the disparity information from fig. 5 (a) and (c), the first and second image. The transform can be any kind of form of transformation, for example, enhancement; paragraph 0036 disclosed that “ there is an effect that accuracy of detecting a desired edge is enhanced. A plurality of edges are usually detected in an image, but by performing selection by tracing an edge, a direction of an edge which is intended to be selected by the user is able to be judged”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generate disparity information indicating a separation degree of a feature point of the first image and the second image, transform the third image based on the disparity information, and perform the object detection on the transformed third image as taught by ARITA as a modification to the electronic device of Michiguchi for the benefit of computing the disparity value as a reference such that accuracy is able to be enhanced (paragraph 0065, 0084).

	Regarding claim 2, the combination of Michiguchi and ARITA teaches the limitations of claim 1 as discussed above, In addition, ARITA further discloses that to extract a target area from the first image or the second image based on the disparity information (fig. 5(a), (b) (c), in which, 501L is the target area; it is based on disparity, since as shown in fig. 5(a) and 5(c), these two images have disparity) and transform the third image by merging the target area with the third image (as shown in fig. 5(b) and fig. 4, step S401-S408; and paragraph 0075, … By execution with the coordinates of the point B at a plurality of coordinates in the second measurement region, which are input, distances between the first measurement point and the respective points in the second measurement region are obtained, so that three-dimensional coordinates B which have a shortest distance L among them is set as a second measurement point.  The computed distance is output to the display unit 104 and the distance and 
the measurement point are displayed; In fig. 5(a), a first image is captured and fig. 5(c)  a second image is capture;  a target area501L is extracted from both image, as shown in fig. 5(b); it merged with a third image, which could be image in fig. 6(a), since 501L is also shown in fig. 6(a); the computation of distance including extract[ing] a target area from the first image or the second image ... [and] merging the target area with the third image). 
	Michiguchi also discloses the merge concept in fig. 7 and paragraph 0056, “Image 21 of a host vehicle is superimposed on the center of bird's-eye view image 40a”.
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 3, the combination of Michiguchi and ARITA teaches the limitations of claim 2 as discussed above, In addition, Michiguchi further discloses that the third photographing area of the third image sensor overlaps the first photographing area or the second photographing area (as shown in fig. 2, component 7b overlaps with 14/7a), and the processor is configured to detect an area of the first image or the second image that overlaps the third photographing area (fig. 5 and fig. 7; for example, fig. 7, the object 41 is detected by three camera) and ARITA further discloses that extract the target area from the area based on the disparity information (fig. 5 (a)(b)(c)).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 4, the combination of Michiguchi and ARITA teaches the limitations of claim 2 as discussed above, In addition, ARITA further discloses that to extract an area of the first image or the second image, which has a disparity value that is equal to or greater than a threshold value, as the target area based on the disparity information (fig. 5(a), (b) (c), in which, 501L is the target area; it is based on disparity, since as shown in fig. 5(a) and 5(c), these two images have disparity; the disparity is equal to or greater than a threshold value, which is zero, as suggested in paragraph 0058, … images having disparity, which are photographed by the imaging units arranged in parallel, have disparity of 0 at infinity, and the disparity 
increases as the object is close to the imaging units).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 5, the combination of Michiguchi and ARITA teaches the limitations of claim 2 as discussed above, In addition, Michiguchi further discloses that a memory (fig. 1, volatile memory 2) that stores, for each coordinate value of the first image or the second image (paragraph 0032, … Volatile memory 2 is connected to first imaging section 7.  In addition, volatile memory 2 is connected to second imaging section 14), mapping information of a coordinate value of the third image (paragraph 0032, … Volatile memory 2 temporarily stores image data items obtained from captured images which are received from first imaging section 7 and second imaging section 14 at every predetermined time; also shown in fig. 6, step S65 is mapping information, as suggested in paragraph 0069, … combines an image captured by first imaging section 7 and an image captured by second imaging section 14 into a bird's-eye view image on the basis of common mapping data.), wherein the processor is configured to detect a first location, where the target area is merged with the third image, based on the mapping information and merge the target area with the third image according to the first location (fig. 6, step S62, S63, S64, S65, the bird view is a  merge process; paragraph 0069, … combines an image captured by first imaging section 7 and an image captured by second imaging section 14 into a bird's-eye view image on the basis of common mapping data).
	
	Regarding claim 6, the combination of Michiguchi and ARITA teaches the limitations of claim 5 as discussed above, In addition, Michiguchi further discloses that detect a first feature point included in the target area (fig. 7, component 41), detect a second location where the first feature point is merged with the third image (fig. 6, step S65; paragraph 0051, … creates a bird's-eye view image using the image captured by first imaging section 7 and an image captured by second imaging section 14 and causes display section 13 to display the created bird's-eye view image.  That is, only when left front corner sonar unit 12a detects a three-dimensional object, image processing section 3 creates a bird's-eye view image using images captured by four cameras 7a to 7d of first imaging section 7 and the image captured by second imaging section 14; in which, an object is included in the bird’s eye view image) and merge an area having a preset size and comprising the first feature point with the third image according to the second location (as shown in fig. 6, step S65).

	Regarding claim 7, the combination of Michiguchi and ARITA teaches the limitations of claim 2 as discussed above, In addition, Michiguchi further discloses that to merge, with the third image, a plurality of pixel values forming the target area (fig. 6, step S65, paragraph 0051, … creates a bird's-eye view image using the image captured by first imaging section 7 and an image captured by second imaging section 14 and causes display section 13 to display the created 
bird's-eye view image). ARITA further discloses that merge a plurality of disparity values corresponding to the target area (fig. 11(d) showed the merge of a plurality of disparity values corresponding to the target area).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 8, the combination of Michiguchi and ARITA teaches the limitations of claim 7 as discussed above, In addition, ARITA further discloses that perform the object detection based on the plurality of pixel values (fig. 11(c) shows plurality of pixel values and it is used to detected object 0) , which form the third image that is transformed, and the plurality of disparity values (paragraph 0055, … positions of feature points of the same object are 
detected in two images by degree of similarity in a unit of a block and a shifting amount therebetween …disparity amount… In SAD, windows are set with pixels of interest as a center in each of images 1 and 2; paragraph 0058, … The images having disparity, which are photographed by the imaging units arranged in parallel, have disparity of 0 at infinity, and the disparity increases as the object is close to the imaging units).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 9, the combination of Michiguchi and ARITA teaches the limitations of claim 1 as discussed above, In addition, ARITA further discloses that : detect a third feature point included in the first image (fig. 5(a). component 501L) and a fourth feature point included in the second image (fig. 5(c), component 501R), perform feature matching of the third feature point and the fourth feature point (fig. 5(b); paragraph 0099, … In the case of block matching using SAD, the decision for the computation of the disparity values is performed), and generate the disparity information based on a result of the feature matching (paragraph 0055, … a block 
matching method is able to be used.  In computation of a disparity value by the block matching method, positions of feature points of the same object are detected in two images by degree of similarity in a unit of a block and a shifting amount therebetween (disparity amount) is detected).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 10, the combination of Michiguchi and ARITA teaches the limitations of claim 1 as discussed above, In addition, ARITA further discloses that a stereo camera comprising the first image sensor and the second image sensor (as shown in fig. 1B, image capturing device 13 is a stereo camera comprising the first image sensor101a and the second image sensor 101b; paragraph 0026, … The two imaging units 101a and 101b are arranged at positions mutually shifted in parallel in a right-left direction so that two images photographed at each of the imaging units 101a and 101b have disparity).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 14, the combination of Michiguchi and ARITA teaches the limitations of claim 13 as discussed above, In addition, ARITA further discloses that to extract a target area from the first image or the second image based on the disparity information (fig. 5(a), (b) (c), in which, 501L is the target area; it is based on disparity, since as shown in fig. 5(a) and 5(c), these two images have disparity) and transform the third image by merging the target area with the third image (as shown in fig. 5(b) and fig. 4, step S401-S408; and paragraph 0075, … By execution with the coordinates of the point B at a plurality of coordinates in the second measurement region, which are input, distances between the first measurement point and the respective points in the second measurement region are obtained, so that three-dimensional coordinates B which have a shortest distance L among them is set as a second measurement point.  The computed distance is output to the display unit 104 and the distance and 
the measurement point are displayed; In fig. 5(a), a first image is captured and fig. 5(c)  a second image is capture;  a target area501L is extracted from both image, as shown in fig. 5(b); it merged with a third image, which could be image in fig. 6(a), since 501L is also shown in fig. 6(a); the computation of distance including extract[ing] a target area from the first image or the second image ... [and] merging the target area with the third image). Michiguchi also discloses the merge concept in fig. 7 and paragraph 0056, “Image 21 of a host vehicle is superimposed on the center of bird's-eye view image 40a”.
	The motivation of combination is the same as in claim 13’s rejection.

	Regarding claim 15, the combination of Michiguchi and ARITA teaches the limitations of claim 14 as discussed above, In addition, Michiguchi further discloses that the third photographing area of the third image sensor overlaps the first photographing area or the second photographing area (as shown in fig. 2, component 7b overlaps with 14/7a), and the processor is configured to detect an area of the first image or the second image that overlaps the third photographing area (fig. 5 and fig. 7; for example, fig. 7, the object 41 is detected by three camera) and ARITA further discloses that extract the target area from the area based on the disparity information (fig. 5 (a)(b)(c)).
	The motivation of combination is the same as in claim 13’s rejection.

	Regarding claim 16, the combination of Michiguchi and ARITA teaches the limitations of claim 14 as discussed above, In addition, ARITA further discloses that to extract an area of the first image or the second image, which has a disparity value that is equal to or greater than a threshold value, as the target area based on the disparity information (fig. 5(a), (b) (c), in which, 501L is the target area; it is based on disparity, since as shown in fig. 5(a) and 5(c), these two images have disparity; the disparity is equal to or greater than a threshold value, which is zero, as suggested in paragraph 0058, … images having disparity, which are photographed by the imaging units arranged in parallel, have disparity of 0 at infinity, and the disparity 
increases as the object is close to the imaging units).
	The motivation of combination is the same as in claim 13’s rejection.

	Regarding claim 17, the combination of Michiguchi and ARITA teaches the limitations of claim 14 as discussed above, In addition, Michiguchi further discloses that detect a first location, where the target area is merged with the third image, based on the mapping information regarding a coordinate value of the third image that corresponds to each coordinate value of the first image or the second image (fig. 6, step S65 is mapping information, as suggested in paragraph 0069, … combines an image captured by first imaging section 7 and an image captured by second imaging section 14 into a bird's-eye view image on the basis of common mapping data.),  and merge the target area with the third image according to the first location (fig. 6, step S62, S63, S64, S65, the bird view is a  merge process; paragraph 0069, … combines an image captured by first imaging section 7 and an image captured by second imaging section 14 into a bird's-eye view image on the basis of common mapping data).
	
	Regarding claim 18, the combination of Michiguchi and ARITA teaches the limitations of claim 17 as discussed above, In addition, Michiguchi further discloses that detect a first feature point included in the target area (fig. 7, component 41), detect a second location where the first feature point is merged with the third image (fig. 6, step S65; paragraph 0051, … creates a bird's-eye view image using the image captured by first imaging section 7 and an image captured by second imaging section 14 and causes display section 13 to display the created bird's-eye view image.  That is, only when left front corner sonar unit 12a detects a three-dimensional object, image processing section 3 creates a bird's-eye view image using images captured by four cameras 7a to 7d of first imaging section 7 and the image captured by second imaging section 14; in which, an object is included in the bird’s eye view image) and merge an area having a preset size and comprising the first feature point with the third image according to the second location (as shown in fig. 6, step S65).

	Regarding claim 19, the combination of Michiguchi and ARITA teaches the limitations of claim 14 as discussed above, In addition, Michiguchi further discloses that to merge, with the third image, a plurality of pixel values forming the target area (fig. 6, step S65, paragraph 0051, … creates a bird's-eye view image using the image captured by first imaging section 7 and an image captured by second imaging section 14 and causes display section 13 to display the created bird's-eye view image). ARITA further discloses that merge a plurality of disparity values corresponding to the target area (fig. 11(d) showed the merge of a plurality of disparity values corresponding to the target area).
	The motivation of combination is the same as in claim 13’s rejection.

	Regarding claim 20, the combination of Michiguchi and ARITA teaches the limitations of claim 19 as discussed above, In addition, ARITA further discloses that perform the object detection based on the plurality of pixel values (fig. 11(c) shows plurality of pixel values and it is used to detected object 0) , which form the third image that is transformed, and the plurality of disparity values that are merged (paragraph 0055, … positions of feature points of the same object are detected in two images by degree of similarity in a unit of a block and a shifting amount therebetween …disparity amount… In SAD, windows are set with pixels of interest as a center in each of images 1 and 2; paragraph 0058, … The images having disparity, which are photographed by the imaging units arranged in parallel, have disparity of 0 at infinity, and the disparity increases as the object is close to the imaging units).
	The motivation of combination is the same as in claim 13’s rejection.

7.	Claims 11 -12, are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Michiguchi et al.  (US 20140218531)    and in view of Paluri (US 20190197667).   

	Regarding claim 11, Michiguchi teaches an electronic device comprising: 
	a first image sensor configured to output a first color image captured in a first direction (fig. 2, component 7a; paragraph 0037, … first imaging section 7 includes front camera 7a, right camera 7b, left camera 7c, and rear camera 7d); 
	a second image sensor(fig. 2, component 14)  configured to output a second color image captured in a second direction (as shown in fig. 2, 14 and 7a photographing area overlap; paragraph 0037, …second imaging section 14 is mounted to the left front corner of the host vehicle);
	and a processor (fig. 10, component 3, image processing section) configured to perform object detection on an object included in an image (fig. 5 shows the object);
	and perform the object detection on the second color image that is transformed (fig. 6, step S61-S65).
	It is noticed that Michiguchi does not disclose explicitly a depth sensor configured to output a depth image corresponding to the first color image; transform the second color image based on the first color image and the depth image.
	Paluri disclose of a depth sensor (fig. 1, depth sensor 115) configured to output a depth image corresponding to the first color image (as shown in fig. 1; paragraph 0019, … a depth sensor 115 captures depth images at a resolution that is significantly lower than the resolution of a color image captured by a color sensor 110); 
	transform the second color image (fig. 1, transformation module 125) based on the first color image and the depth image (paragraph 0029-0030, … The transformation module 125 accounts for the different positions of the color sensors 110, the depth sensor 115, and the scene mapping device 120 in the system 100 that lead to different offsets in the data captured by each respective sensor. For example, the color sensors 110, the depth sensor 115, and the scene mapping device 120 may be positioned at different locations relative to one another. Therefore, color images captured by the color sensors 110, depth images captured by the depth sensor 115, and data captured by the scene mapping device 120 may each be offset relative to one another due to the respective positions of each device/sensor… to account for the offset due to the respective positions of each device/sensor, the transformation module 125 may apply a transformation to images captured by the color sensor 110 and to the images captured by the depth sensor 115; the second image is also based on the first image, since color sensor captures a plurality of images, not just one; as also suggested in paragraph 0032, as: “Each transformation may consider the effects of various components in the system 100 that may affect the captured images provided to the computing device 150. For example, as described above, the color sensors 110 may be configured with filters (e.g., narrow bandpass filters) that filter particular wavelengths of light. As such, the transformation can take into consideration any effects and/or aberrations in the images captured by the color sensors 110 that arise due to the components of the system 100…”; which means, the transform take the difference between first image and second image into consideration, i.e., the transform of the second color image is based on the first color image).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a depth sensor configured to output a depth image corresponding to the first color image; transform the second color image based on the first color image and the depth image as taught by Paluri as a modification to the electronic device of Michiguchi for the benefit of outputs an upsampled depth image with a higher resolution than the low resolution depth image (paragraph 0004).

	Regarding claim 12, the combination of Michiguchi and Paluri teaches the limitations of claim 11 as discussed above, In addition, Paluri further discloses that to extract a target area from the first color image based on the depth image (fig. 1, component 130 feature extraction module; paragraph 0033, … the feature extraction module 130 extracts features from color images captured by the color sensors 110 and low resolution depth images captured by the depth sensor 115; In more details, Paluri discloses that in paragraph 0033, as: “the features extracted by the feature extraction module 130 can include points, edges, surfaces, or objects identified in each image… The extracted features may also include a specific color, intensity of a color, shapes, textures, texts within the images… During the training phase, the feature extraction module 130 can provide a feature vector for each image (e.g., each color image and each depth image) to the model training module 145 to be provided as inputs to train a machine learning model…”; the extract[ing] a target area from the first color image is based on depth image, since the target area is also identified by the depth image and it is used to train the machine learning model together.
 ); Michiguchi further discloses transform the second color image by merging the target area with the second color image (fig. 6, step S65, create bird-view is transform the second color image by merging the target area with the second color image).
	The motivation of combination is the same as in claim 11’s rejection.

8.					Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

9.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423